Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17 and 18 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2014/0006498 A1 discloses Bit stream repository manager 533 performs garbage collection of bit stream repository 532. When server Web service handler 535 stores de-duplication entries in bit stream repository 532, server Web service handler 535 stores an expiration date in association with the bit stream and signature. Bit stream repository manager 533 periodically queries bit stream repository 532 to identify entries that have expired. Bit stream repository manager 533 removes entries that have expired and releases the resource. Bit stream repository manager 533 may also remove entries when server Web service handler 535 confirmed that entries are completed and no longer needed. For example, server Web service handler 535 may notify bit stream repository manager 533 when a de-duplication session terminates, and bit stream repository manager 533 removes de-duplication entries associated for the de-duplication session. 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … responsive to detecting the expiration of the current session, removing the session identifier associated with the current session from the active set and adding the session identifier to an expired set; freeing one or more computing resources associated with the current session; maintaining a running set associated with the current session:; maintaining a removal set associated with the current session; determining whether the running set and removal set are empty; responsive to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195